ORDER

Blenda Fulbright responds to the court’s August 1, 2002 order directing her to submit a corrected Fed. Cir. R. 15(c) statement.
Fulbright petitions for review of a Merit Systems Protection Board affirming the Department of the Treasury’s decision to remove her from employment. At the Board, Fulbright argued that she had been discriminated against on the basis of age and disability. The Administrative Judge determined that there was no discrimination.
In her first Fed. Cir. R. 15(c) statement, Fulbright indicated that her case involved an application to the Office of Personnel Management for benefits. On June 26, 2002, we directed Fulbright to file a corrected Fed. Cir. R. 15(c) statement. In response to that order, Fulbright submitted a Fed. Cir. R. 15(c) statement identical to the first form. On August 1, 2002, we informed Fulbright that if she did not submit a corrected Fed. Cir. R. 15(c) statement explicitly abandoning her discrimination claims within 21 days, the court would dismiss her petition for review. In response to that order, Fulbright submitted a Fed. Cir. R. 15(c) statement indicating that she seeks review of the Board’s dismissal of the case for lack of jurisdiction or for untimeliness.
The Board did not dismiss Fulbright’s case for lack of jurisdiction or untimeliness. Rather, the Board determined that it had jurisdiction and affirmed the Department of the Treasury’s decision removing Fulbright from employment and rejected her discrimination claims. This court lacks jurisdiction to review cases involving discrimination claims arising in Board decisions, unless the discrimination claims are abandoned. 5 U.S.C. § 7703(b). Williams v. Department of the Army, 715 F.2d 1485 (Fed.Cir.1983) (en banc). Because Fulbright has repeatedly failed to abandon her discrimination claims, the petition for review is dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed.
(2) Each party shall bear its own costs.